DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 (claims 1-2, 4-5, 7) in the reply filed on 10/18/22 is acknowledged.
Claims 12,14-18,21,24-25,27,33,35-36,38,40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 1 at lines 2-3 the limitation recites “one or more supports for attaching to a body part of a subject” and at lines 9-11 the limitation recites “the guide aperture has a desired alignment relative to the body part when the surgical guide tool is attached to the body part of the patient”. This limitation cannot be satisfied without the inclusion of the human organism, or the body part of the patient, therefore, applicant is claiming the body part of the patient as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 4 at lines 4-6 the limitation recites “the guide aperture has a desired alignment relative to the body part when the surgical guide tool is attached to the body part of the patient”. This limitation cannot be satisfied without the inclusion of the human organism, or the body part of the patient, therefore, applicant is claiming the body part of the patient as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lenarz et al (US Patent Pub. 20180110568A1).
Lenarz discloses a surgical guide tool (positioning aid for surgical procedures).  Specifically in regards to claim 1, Lenarz discloses a non patient-specific platform (10) including one or more supports (20) for attaching to a body part of a subject (14) (Fig. 1; and Para. [0042]-[0043]).  A non patient-specific block (30) having a top planar surface (see Fig. 1 below) and a bottom planar surface (see Fig. 1 below), the block (30) including a guide aperture (see Fig. 1 below) extending from the top planar surface to the bottom planar surface for guiding a surgical instrument in making at least one of a cut and a drill hole (Fig. 1 and Fig. 1 below; and Para. [0045],[0047]).  An intermediate module (12) removably positioned between the platform (10) and the block (30), the intermediate module (12) having patient-specific dimensions such that the guide aperture (see Fig. 1 below) has a desired alignment relative to the body part (14) when the surgical guide tool is attached to the body part (14) of the patient and the intermediate module (12) is positioned between the platform (10) and the block (30) (Lenarz states that registration markings 42 are placed on the carrier system 10 within the scope of a subsequent three-dimensional imaging of the patient, and thereby facilitate detection of the coordinates of the carrier system 10. The coordinates of the carrier system 10 as well as of the trajectory for access to the operating field are transferred to the template plate 24 of the template 12, and the location and the inclination for the guiding aperture 26 in the template plate 24 are determined from this.) (Fig. 1; and Para. [0042] and [0047]).


    PNG
    media_image1.png
    598
    686
    media_image1.png
    Greyscale

Figure 1: Lenarz demonstrating the structures of the block and module.

In regards to claim 2, Lenarz discloses wherein the guide aperture (see Fig. 1 above) is a borehole defining an axis through the block (30), the axis perpendicular to both the top and bottom planar surfaces of the block (30) (Fig. 1 above and Fig. 1).
In regards to claim 4, Lenarz discloses wherein the intermediate module (12) has a top module surface (see Fig. 1 above) for positioning adjacent the block (30), and a bottom module surface (see Fig. 1 above) for positioning adjacent the platform (10), the intermediate module (12) having a varying height between the top and bottom surfaces (see Fig. 1 above) such that the guide aperture (aperture through 30, see Fig. 1 above) has a desired alignment relative to the body part (14) when the surgical guide tool is attached to the body part (14) of the patient (Fig. 1-2 and Fig. 1 above; and Para. [0047]).
In regards to claim 5, Lenarz discloses wherein the top module surface and the bottom module surface are planar and non-parallel (Fig. 1 above and Fig. 1).
In regards to claim 7, Lenarz discloses wherein both the intermediate module (12) and the platform (10) do not block the aperture (aperture through 30, see Fig. 1 above) in the block (30) when the intermediate module (12) is positioned between the platform (10) and the block (30) (Fig. 1-2 and Fig. 1 above; and Para. [0042]-[0043],[0047]-[0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. 20130053867A1 to Gowda et al; US Patent Pub. 20180008367A1 to Rau et al were considered in regards to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775